                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERIC BRIDGES,
     Plaintiff,

       v.                                         CIVIL ACTION NO. 18-CV-3972

MONTGOMERY COUNTY
SHERIFF'S OFFICE, et al.,                                                  FILED
     Defendants.                                                           OCT 0!l 2018
                                                                        KATE BARKMAN, Clerk
                                          ORDER                       By           Dep. Clerk

       AND NOW, this 5th day of October, 2018, upon consideration of pro se Plaintiff Eric

Bridges' Motion for Leave to Proceed Jn Forma Pauperis (ECF No. 1), Complaint (ECF No. 2),

Amended Complaint (ECF No. 4 ), and Motion for Appointment of Counsel (ECF No. 5), it is

ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED.

       2.      The Complaint and Amended Complaint are DEEMED filed.

       3.      The Complaint and Amended Complaint are DISMISSED with prejudice for the

reasons set forth in the Court's Memorandum. Mr. Bridges may not file a second amended

complaint in this matter.

       4.      Mr. Bridges' Motion for Appointment of Counsel (ECF No. 5) is DENIED.

       5.      The Clerk of Court shall CLOSE this case.
